PER CURIAM.
Appellate counsel filed a brief as permitted by In re Anders Briefs, 581 So.2d 149 (Fla.1991), noting that the written order of revocation of community control did not conform with the court’s oral pronouncement. Appellant filed a pro se brief seeking reversal of the community control violation order. Competent, substantial evidence supports the court’s oral finding that appellant willfully violated his community control, therefore, we affirm the revocation ruling.
Nevertheless, the written revocation order does not conform to the trial court’s oral ruling because it fails to state which conditions of community control were violated. The case is therefore remanded to the trial court for entry of a written order that conforms to the oral pronouncement. See Baldwin v. State, 855 So.2d 1180 (Fla. 1st DCA 2003). Appellant need not be present. See Cozart v. State, 823 So.2d 234 (Fla. 1st DCA 2002).
AFFIRMED in part and REMANDED in part for entry of a conformed order.
BOOTH, POLSTON and HAWKES, JJ., concur.